Citation Nr: 0519018	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  98-01 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 1, 1996 for 
the grant of dependency and indemnity compensation (DIC).  


WITNESS AT HEARING ON APPEAL

Appellant and Interpreter


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946 and from March 1947 to January 1974.  He died 
on May [redacted], 1992, and the appellant is his surviving wife.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The appellant's claim was previously before the Board in 
December 2000 and April 2002.  In the December 2000 decision, 
the Board denied the appellant's claim for an earlier 
effective date for the grant of entitlement to dependency and 
indemnity compensation (DIC).  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2001, the Court vacated the December 
2000 Board decision with respect to the issue presently on 
appeal, and remanded the matter back to the Board for further 
development regarding the Veterans Claims Assistance Act of 
2000 and readjudication.  

At the time of the Board's April 2002 decision, the Board 
again denied the appellant's claim for an earlier effective 
date for the grant of entitlement to DIC.  The veteran 
appealed that decision to the Court.  In March 2003, the 
Court vacated the April 2002 Board decision with respect to 
the issue presently on appeal, and remanded the matter back 
to the Board for development consistent with the Joint Motion 
for Remand (Motion).  Of particular relevance, the Motion 
stated that the Board failed to provide adequate reasons and 
bases as to whether VA satisfied the Veterans Claims 
Assistance Act of 2000, in particular, VA's duty to notify, 
as provided by 38 U.S.C.A. § 5103A.  The Motion noted that 
Charles v. Principi, 16 Vet. App. 370 (2002), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and 38 U.S.C.A. § 5103A 
required VA to notify the appellant of the information 
necessary to substantiate her claim, what evidence would be 
obtained by the appellant, and what evidence would be 
obtained by VA.  The veteran's appeal was returned to the 
Board for additional development and reconsideration of the 
Veterans Claims Assistance Act of 2000 and readjudication.  

The appellant's claim has now been returned to the Board for 
further appellate consideration.  The Board has addressed the 
question of whether the actions ordered in the previous 
remand have been completed in the decision below.  Stegall v. 
West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The cause of the veteran's death was multiorgan failure, 
due to septic shock due to end stage metastatic prostate 
cancer.  

2.  Effective November 7, 1996, VA amended the regulations to 
provide presumptive service connection for prostate cancer 
for veterans exposed to Agent Orange in service.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 1, 1996 for 
the grant of entitlement to dependency and indemnity 
compensation (DIC) have not been met.  38 U.S.C.A. 
§ 5110(g)(West 2002); 38 C.F.R. §§ 3.400(p), 3.114 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an effective date prior to July 1, 
1996 for an award of DIC.  The veteran died on May [redacted], 1992.  
The appellant filed her application for DIC in June 1996.  

VA amended 38 C.F.R. § 3.309(e) to provide presumptive 
service connection for prostate cancer for veterans exposed 
to Agent Orange in service on November 7, 1996.  The final 
rule amending the regulation was published at 61 Fed. Reg. 
5786 (1996).  The effective date of the amendment was 
November 7, 1996.  

The death certificate indicated the veteran's death was 
caused by metastatic prostate cancer.  The RO in a November 
1996 rating decision granted service connection for the cause 
of the veteran's death.  The RO assigned June 27, 1996 as the 
effective date of service connection for the cause of the 
veteran's death from metastatic prostate cancer.  

In June 1998, the appellant asked the RO to explain why she 
did not receive DIC back to 1992, the date of the veteran's 
death.  The RO in an October 1998 Administrative Decision, 
determined the effective date assigned of July 1, 1996 was 
erroneous.  The correct effective date was November 7, 1996, 
the effective date of the regulation providing presumptive 
service connection for prostate cancer due to exposure to 
Agent Orange inservice.  The resulting overpayment to the 
appellant of five months of DIC, prior to the liberalizing 
regulation was administrative error.  

The RO sent a letter to the appellant in October 1998.  They 
explained to her that presumptive service connection for 
prostate cancer based on exposure to Agent Orange was not 
allowed by law until November 7, 1996.  The law provided that 
payment of benefits based on changes in the law may not be 
made prior to the effective date of the law.  

The RO was correct that where dependency and indemnity 
compensation was awarded pursuant to any Act, or 
administrative issue, the effective date of such award shall 
be fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue.  38 U.S.C.A. § 5110(g)(West 2002).  The regulations at 
38 C.F.R. § 3.400(p) state that the effective date of awards 
based on liberalizing laws and Department of Veterans Affairs 
issues are governed by 38 C.F.R. § 3.114.  It provides that 
where dependency and indemnity compensation is awarded 
pursuant to a liberalizing VA issue approved by the Secretary 
or at the Secretary's direction, the effective date of such 
award shall not be earlier than the effective date of the 
act, or administrative issue.  38 C.F.R. § 3.114(a).  An 
earlier effective date for DIC prior to July 1, 1996 is not 
warranted.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") vacated and remanded the prior 
Board decisions for failure to provide reasons and bases for 
a finding that VA had met the requirements of Veterans Claims 
Assistance Act of 2000 (VCAA).  

The Board considered whether the provisions of VCAA are 
applicable to the appellant's claim.  In this instance, the 
law and not the facts are dispositive.  The VCAA, therefore, 
can have no effect on this appeal because it is the law, and 
not the underlying facts or development of the facts, that is 
dispositive in this matter.  See Smith v. Gober, 14 Vet. App. 
227 (2000) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).  

While that is certainly the case in this instance, the Court 
in non published decisions has asserted that a grant of 
service connection based on regulations providing presumptive 
service connection does not indicate the appellant has 
abandoned their claim based on direct service connection.  
The Court appears to be instructing VA that the appellant 
must be provided with the laws and regulations governing 
direct service connection to conform to VCAA.  In this 
instance, the veteran died of prostate cancer which makes the 
regulations providing presumptive service connection for 
chronic disorders, such as malignant tumors also applicable.  

For that reason, the Board has reviewed the claims folder to 
determine if the appellant was provided notice of both the 
regulations and evidence required to assign an earlier 
effective date, and the regulations and evidence required to 
establish service connection on a direct and presumptive 
basis under 38 C.F.R. §§ 3.303 and 3.309(a).  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

In response to the appellant's June 1996 claim, the RO sent 
the appellant a letter.  She was instructed to furnish any 
information about the earliest manifestations of symptoms.  
The appellant's claim specifically stated she was applying 
for DIC, claiming that the veteran's death was service 
connected due to prostate cancer from exposure to Agent 
Orange in Vietnam.  

The RO in the October 1998 and June 1999 letters to the 
veteran informed her of the regulations governing awards of 
DIC based on liberalizing regulations.  

In November 2004, VA sent a letter to the appellant.  It 
informed the appellant of the evidence needed to support her 
claim.  She was asked to provide any evidence in her 
possession.  She was instructed to send any evidence showing 
the veteran's death was service connected.  The letter listed 
types of evidence which could support the appellant's claim.  
The letter outlined VA's responsibilities for obtaining 
evidence.  She was also informed how she could obtain a 
Veterans Service Organization to help her with her claim.  

The appellant did not submit any evidence to establish the 
veteran had prostate cancer in service or during the initial 
post service year.  Neither the appellant or her former 
attorney ever asserted the veteran's prostate cancer had its 
onset either during service or during the initial post 
service year.  

A supplemental statement of the case was issued to the 
appellant in March 2005.  It included 38 C.F.R. § 3.159.  

The appellant responded in May 2005.  She objected to 
receiving correspondence from the Appeals Management Center 
Resource Unit and stated she would only deal with the St. 
Petersburg RO since that is where she filed her claim.  

Although the appellant has not been specifically informed of 
the regulations governing service connection for the cause of 
the veteran's death (38 C.F.R. § 3.312), direct service 
connection (38 C.F.R. § 3.303), and presumptive service 
connection (38 C.F.R. §§ 3.307, 3.309), the Board has 
determined it is harmless error.  The appellant has not been 
prejudiced by those omissions, and there is no prejudice to 
the appellant in proceeding to adjudicate her claim.  

The evidence demonstrates the veteran was initially diagnosed 
with prostate malignancy in 1991.  Records from Florida 
Hospital reveal that in March 1991 metastatic adenocarcinoma 
was discovered during an operative procedure to replace the 
veteran's right hip.  It was later identified as metastatic 
prostate cancer.  The service medical records do not include 
any evidence of prostate cancer in service.  The appellant 
married the veteran in 1984, some ten years after he retired 
from active service in 1974.  There is no reasonable 
possibility the appellant could prevail with her claim, on 
the basis that the veteran's prostate cancer either began in 
service or during the initial post service year.  Based on 
those facts, another remand to cure any defects in notifying 
the appellant of the applicable regulations and additional 
evidence that could be submitted would serve no useful 
purpose.  The appellant has been furnished all the intended 
benefits of VCAA.  See generally Mayfield v. Nicholson, (U.S. 
Vet. App. ---, No. 02-1077 (April 14, 2005)).  There is no 
reasonable possibility that any further notice or assistance 
to the appellant would substantiate her claim.  38 C.F.R. 
§ 3.159(d) (2004).  

There is no possibility of any benefit flowing to the veteran 
should the Board remand her claim.  Any further effort in 
this regard would not avail the appellant, and would only 
result in an additional burden to adjudicative personnel.  
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  


ORDER

Entitlement to an effective date prior to July 1, 1996 for 
DIC is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


